Exhibit 10.7

MASTER SECURITY AGREEMENT

 

To: LV Administrative Services Corp., as Agent

c/o Valens Capital Management, LLC

335 Madison Avenue, 10th Floor

New York, NY 10017

Date: October 30, 2007

To Whom It May Concern:

1. To secure the payment of all Obligations (as hereafter defined), BIOVEST
INTERNATIONAL, INC., a Delaware corporation (the “Company”), each of the other
undersigned parties (other than the Agent (as defined below)) and each other
entity that is required to enter into this Master Security Agreement (each an
“Assignor” and, collectively, the “Assignors”) hereby assigns and grants to the
Agent, for the ratable benefit of Agent, VALENS U.S. SPV I, LLC (“Valens U.S.”)
and VALENS OFFSHORE SPV II, CORP. (“Valens Offshore” and together with Agent and
Valens U.S., the “Creditor Parties”), a continuing security interest in all of
the following property now owned or at any time hereafter acquired by such
Assignor, or in which such Assignor now has or at any time in the future may
acquire any right, title or interest (the “Collateral”): all cash, cash
equivalents, accounts, accounts receivable, deposit, accounts, inventory,
equipment, goods, fixtures, documents, instruments (including, without
limitation, promissory notes), contract rights, commercial tort claims set forth
on Schedule B attached hereto, general intangibles (including, without
limitation, payment intangibles and an absolute right to license on terms no
less favorable than those current in effect among such Assignor’s affiliates),
chattel paper, supporting obligations, investment property (including, without
limitation, all partnership interests, limited liability company membership
interests and all other equity interests owned by any Assignor),
letter-of-credit rights, trademarks, trademark applications, tradestyles,
patents, patent applications, copyrights, copyright applications and other
intellectual property in which such Assignor now has or hereafter may acquire
any right, title or interest, all proceeds and products thereof (including,
without limitation, proceeds of insurance) and all additions, accessions and
substitutions thereto or therefor. Except as otherwise defined herein, all
capitalized terms used herein shall have the meanings provided such terms in the
Note Purchase Agreement dated as of the date hereof by and between Valens U.S.
and the Company (as amended, restated, modified and/or supplemented from time to
time, the “Valens U.S. Purchase Agreement”) and the Note Purchase Agreement
dated as of the date hereof by and between Valens Offshore and the Company (as
amended, restated, modified and/or supplemented from time to time, the “Valens
Offshore Purchase Agreement” and together with the Valens U.S. Purchase
Agreement, each a “Purchase Agreement” and collectively the “Purchase
Agreements”). All items of Collateral which are defined in the UCC shall have
the meanings set forth in the UCC. For purposes hereof, the term “UCC” means the
Uniform Commercial Code as the same may, from time to time, be in effect in the
State of New York; provided, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, the



--------------------------------------------------------------------------------

Agent’s security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions of this Agreement relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions; provided further, that to the extent that the UCC is
used to define any term herein and such term is defined differently in different
Articles or Divisions of the UCC, the definition of such term contained in
Article or Division 9 shall govern.

2. The term “Obligations” as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to any Creditor Party arising
under, out of, or in connection with: each Purchase Agreement and the Related
Agreements (as therein defined) (each Purchase Agreement and the Related
Agreements, as each may be amended, modified, restated or supplemented from time
to time, collectively, the “Documents”), and in connection with any documents,
instruments or agreements relating to or executed in connection with the
Documents (including, without limitation, royalty agreements) or any documents,
instruments or agreements referred to therein or otherwise, and in connection
with any other indebtedness, obligations or liabilities of each such Assignor to
any Creditor Party, whether now existing or hereafter arising, direct or
indirect, liquidated or unliquidated, absolute or contingent, due or not due and
whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise, including, without limitation, obligations and
liabilities of each Assignor for post-petition interest, fees, costs and charges
that accrue after the commencement of any case by or against such Assignor under
any bankruptcy, insolvency, reorganization or like proceeding (collectively, the
“Debtor Relief Laws”) in each case, irrespective of the genuineness, validity,
regularity or enforceability of such Obligations, or of any instrument
evidencing any of the Obligations or of any collateral therefor or of the
existence or extent of such collateral, and irrespective of the allowability,
allowance or disallowance of any or all of the Obligations in any case commenced
by or against any Assignor under any Debtor Relief Law.

3. Each Assignor hereby jointly and severally represents, warrants and covenants
to Agent, for the benefit of the Creditor Parties, that:

 

  (a) it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and formed under the respective laws
of its jurisdiction of formation set forth on Schedule A, and each Assignor will
provide the Agent thirty (30) days’ prior written notice of any change in any of
its respective jurisdiction of formation;

 

  (b) its legal name is as set forth in its Certificate of Incorporation or
other organizational document (as applicable) as amended through the date hereof
and as set forth on Schedule A attached hereto, and it will provide the Agent
thirty (30) days’ prior written notice of any change in its legal name;

 

  (c) its organizational identification number (if applicable) is as set forth
on Schedule A hereto, and it will provide the Agent thirty (30) days’ prior
written notice of any change in its organizational identification number;

 

2



--------------------------------------------------------------------------------

  (d) it is the lawful owner of its Collateral and it has the sole right to
grant a security interest therein and will defend the Collateral against all
claims and demands of all persons and entities;

 

  (e) it will keep its Collateral free and clear of all attachments, levies,
taxes, liens, security interests and encumbrances of every kind and nature
(“Encumbrances”), except (i) Encumbrances securing the Obligations and
(ii) Encumbrances securing indebtedness of each such Assignor not to exceed
$50,000 in the aggregate for all such Assignors so long as all such Encumbrances
are removed or otherwise released to the Agent’s satisfaction within ten
(10) days of the creation thereof;

 

  (f) it will, at its and the other Assignors’ joint and several cost and
expense, keep the Collateral in good state of repair (ordinary wear and tear
excepted) and will not waste or destroy the same or any part thereof other than
ordinary course discarding of items no longer used or useful in its or such
other Assignors’ business;

 

  (g) it will not, without the Agent’s prior written consent, sell, exchange,
lease or otherwise dispose of any Collateral, whether by sale, lease or
otherwise, except for the sale of inventory in the ordinary course of business
and for the disposition or transfer in the ordinary course of business during
any fiscal year of obsolete and worn-out equipment or equipment no longer
necessary for its ongoing needs, having an aggregate fair market value of not
more than $25,000 and only to the extent that:

 

  (i) the proceeds of each such disposition are used to acquire replacement
Collateral which is subject to the Agent’s first priority perfected security
interest, or are used to repay the Obligations or to pay general corporate
expenses; or

 

  (ii) following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to the Agent to be held as cash collateral
for the Obligations;

 

  (h) (i) it will insure or cause the Collateral to be insured in the Agent’s
name (as an additional insured and lender loss payee) against loss or damage by
fire, theft, burglary, pilferage, loss in transit and such other hazards as the
Agent shall specify in amounts and under policies by insurers acceptable to the
Agent and all premiums thereon shall be paid by such Assignor and the policies
delivered to the Agent. If any such Assignor fails to do so, the Agent may
procure such insurance and the cost thereof shall be promptly reimbursed by the
Assignors, jointly and severally, and shall constitute Obligations;

 

  (ii) it will expressly agree that if additional loss payees and/or lender loss
payees, other than the Agent, are named to the Collateral, the Agent will always
be assigned to first lien position until all Obligations have been satisfied;

 

3



--------------------------------------------------------------------------------

  (i) it will at all reasonable times allow the Creditor Parties or their
respective representatives free access to and the right of inspection of the
Collateral;

 

  (j) such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves the Agent and each other Creditor Party harmless from all
loss, costs, damage, liability and/or expense, including reasonable attorneys’
fees, that the Agent and each other Creditor Party may sustain or incur to
enforce payment, performance or fulfillment of any of the Obligations and/or in
the enforcement of this Master Security Agreement or in the prosecution or
defense of any action or proceeding either against the Agent, any other Creditor
Party or any Assignor concerning any matter growing out of or in connection with
this Master Security Agreement, and/or any of the Obligations and/or any of the
Collateral except to the extent caused by the Agent’s or any Creditor Party’s
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision); and

 

  [(k) all commercial tort claims (as defined in the Uniform Commercial Code as
in effect in the State of New York) held by any Assignor are set forth on
Schedule B to this Master Security Agreement; each Assignor hereby agrees that
it shall promptly, and in any event within five (5) Business Days after the same
is acquired by it, notify the Agent of any commercial tort claim acquired by it
and unless otherwise consented to in writing by the Agent, it shall enter into a
supplement to this Master Security Agreement granting to the Agent a security
interest for the ratable benefit of the Creditor Parties in such commercial tort
claim, securing the Obligations.

4. The occurrence of any of the following events or conditions shall constitute
an “Event of Default” under this Master Security Agreement:

 

  (a) any covenant or any other term or condition of this Master Security
Agreement is breached in any material respect and such breach, to the extent
subject to cure, shall continue without remedy for a period of fifteen (15) days
after the occurrence thereof;

 

  (b) any representation or warranty, or statement made or furnished to the
Agent or any other Creditor Party under this Master Security Agreement by any
Assignor or on any Assignor’s behalf should prove to any time be false or
misleading in any material respect on the date as of which made or deemed made;

 

4



--------------------------------------------------------------------------------

  (c) the loss, theft, substantial damage, destruction, sale or encumbrance to
or of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon except to the extent:

 

  (i) such loss is covered by insurance proceeds which are used to replace the
item or repay the Agent; or

 

  (ii) said levy, seizure or attachment does not secure indebtedness in excess
of $100,000 in the aggregate for all Assignors and such levy, seizure or
attachment has been removed or otherwise released within ten (10) days of the
creation or the assertion thereof;

 

  (d) an Event of Default shall have occurred under and as defined in any
Document.

5. Upon the occurrence of any Event of Default and at any time thereafter, the
Agent may declare all Obligations immediately due and payable and the Agent
shall have the remedies of a secured party provided in the UCC as in effect in
the State of New York, this Agreement and other applicable law. Upon the
occurrence of any Event of Default and at any time thereafter, the Agent will
have the right to take possession of the Collateral and to maintain such
possession on any Assignor’s premises or to remove the Collateral or any part
thereof to such other premises as the Agent may desire. Upon the Agent’s
request, each Assignor shall assemble or cause the Collateral to be assembled
and make it available to the Agent at a place designated by the Agent. If any
notification of intended disposition of any Collateral is required by law, such
notification, if mailed, shall be deemed properly and reasonably given if mailed
at least ten (10) days before such disposition, postage prepaid, addressed to
the applicable Assignor either at such Assignor’s address shown herein or at any
address appearing on the Agent’s records for such Assignor. Any proceeds of any
disposition of any of the Collateral shall be applied by the Agent to the
payment of all expenses in connection with the sale of the Collateral, including
reasonable attorneys’ fees and other legal expenses and disbursements and the
reasonable expenses of retaking, holding, preparing for sale, selling, and the
like, and any balance of such proceeds may be applied by the Agent toward the
payment of the Obligations in such order of application as the Agent may elect,
and each Assignor shall be liable for any deficiency. For the avoidance of
doubt, following the occurrence and during the continuance of an Event of
Default, the Agent shall have the immediate right to withdraw any and all monies
contained in any deposit account in the name of any Assignor and controlled by
the Agent and apply same to the repayment of the Obligations (in such order of
application as the Agent may elect). The parties hereto each hereby agree that
the exercise by any party hereto of any right granted to it or the exercise by
any party hereto of any remedy available to it (including, without limitation,
the issuance of a notice of redemption, a borrowing request and/or a notice of
default), in each case, hereunder, under any Purchase Agreement or under any
other Related Agreement shall not constitute confidential information and no
party shall have any duty to the other party to maintain such information as
confidential.

6. If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, the Agent may, at its option without waiving its right to
enforce this Master Security Agreement according to its

 

5



--------------------------------------------------------------------------------

terms, immediately or at any time thereafter and without notice to any Assignor,
perform or fulfill the same or cause the performance or fulfillment of the same
for each Assignor’s joint and several account and at each Assignor’s joint and
several cost and expense, and the cost and expense thereof (including reasonable
attorneys’ fees) shall be added to the Obligations and shall be payable on
demand with interest thereon at the highest rate permitted by law, or, at the
Agent’s option, debited by the Agent from any other deposit accounts in the name
of any Assignor and controlled by the Agent.

7. Each Assignor hereby appoints the Agent, or any other Person whom the Agent
may designate as such Assignor’s attorney, with power to: (a)(i) execute any
security related documentation on such Assignor’s behalf and to supply any
omitted information and correct patent errors in any documents executed by such
Assignor or on such Assignor’s behalf; (ii) to file financing statements against
such Assignor covering the Collateral (and, in connection with the filing of any
such financing statements, describe the Collateral as “all assets and all
personal property, whether now owned and/or hereafter acquired” (or any
substantially similar variation thereof)); (iii) sign such Assignor’s name on
any invoice or bill of lading relating to any accounts receivable, drafts
against account debtors, schedules and assignments of accounts receivable,
notices of assignment, financing statements and other public records,
verifications of accounts receivable and notices to or from account debtors; and
(iv) to do all other things the Agent deems necessary to carry out the terms of
Section 1 of this Master Security Agreement and (b) upon the occurrence and
during the continuance of an Event of Default; (v) endorse such Assignor’s name
on any checks, notes, acceptances, money orders, drafts or other forms of
payment or security that may come into the Agent’s possession; (vi) sign such
Assignor’s name on any invoice or bill of lading relating to any accounts
receivable, drafts against account debtors, schedules and assignments of
accounts receivable, notices of assignment, financing statements and other
public records, verifications of accounts receivable and notices to or from
account debtors; (vii) verify the validity, amount or any other matter relating
to any accounts receivable by mail, telephone, telegraph or otherwise with
account debtors; (viii) do all other things necessary to carry out this
Agreement, any other Related Agreement and all other related documents; and
(ix) notify the post office authorities to change the address for delivery of
such Assignor’s mail to an address designated by the Agent, and to receive, open
and dispose of all mail addressed to such Assignor. Each Assignor hereby
ratifies and approves all acts of the attorney and neither the Agent nor the
attorney will be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law other than gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). This power being coupled with an interest,
is irrevocable so long as any Obligations remains unpaid.

8. No delay or failure on the Agent’s part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by the Agent and then only to the extent therein set forth, and
no waiver by the Agent of any default shall operate as a waiver of any other
default or of the same default on a future occasion. The Creditor Parties’ books
and records containing entries with respect to the Obligations shall be
admissible in evidence in any action or proceeding, shall be binding upon each
Assignor for the purpose of establishing the items therein set forth and shall
constitute prima facie proof thereof. The Agent shall have the right to enforce
any one or more of the remedies available to the Agent, successively,
alternately or concurrently. Each Assignor agrees to join with the Agent in
executing such documents or

 

6



--------------------------------------------------------------------------------

other instruments to the extent required by the UCC in form satisfactory to the
Agent and in executing such other documents or instruments as may be required or
deemed necessary by the Agent for purposes of affecting or continuing the
Agent’s security interest in the Collateral.

9. The Assignors shall jointly and severally pay all of the Agent’s and each
other Creditor Party’s out-of-pocket costs and expenses, including reasonable
fees and disbursements of in-house or outside counsel and appraisers, in
connection with the preparation, execution and delivery of the Documents, and in
connection with the prosecution or defense of any action, contest, dispute, suit
or proceeding concerning any matter in any way arising out of, related to or
connected with any Document. The Assignors shall also jointly and severally pay
all of the Agent’s and each other Creditor Party’s reasonable fees, charges,
out-of-pocket costs and expenses, including fees and disbursements of counsel
and appraisers, in connection with (a) the preparation, execution and delivery
of any waiver, any amendment thereto or consent proposed or executed in
connection with the transactions contemplated by the Documents, (b) the Agent’s
obtaining performance of the Obligations under the Documents, including, but not
limited to the enforcement or defense of the Agent’s security interests,
assignments of rights and liens hereunder as valid perfected security interests,
(c) any attempt to inspect, verify, protect, collect, sell, liquidate or
otherwise dispose of any Collateral, (d) any appraisals or re appraisals of any
property (real or personal) pledged to the Agent by any Assignor as Collateral
for, or any other Person as security for, the Obligations hereunder and (e) any
consultations in connection with any of the foregoing. The Assignors shall also
jointly and severally pay the Agent’s and each other Creditor Party’s customary
bank charges for all bank services (including wire transfers) performed or
caused to be performed by the Agent or any other Creditor Party for any Assignor
at any Assignor’s request or in connection with any Assignor’s loan account (if
any) with the Agent or any other Creditor Party. All such costs and expenses
together with all filing, recording and search fees, taxes and interest payable
by the Assignors to the Agent shall be payable on demand and shall be secured by
the Collateral. If any tax by any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government (each, a “Governmental Authority”) is
or may be imposed on or as a result of any transaction between any Assignor, on
the one hand, and the Agent and/or any other Creditor Party on the other hand,
which the Agent and/or any other Creditor Party is or may be required to
withhold or pay, the Assignors hereby jointly and severally indemnify and hold
the Agent and each other Creditor Party harmless in respect of such taxes, and
the Assignors will repay to the Agent or such other Creditor Party the amount of
any such taxes which shall be charged to the Assignors’ account; and until the
Assignors shall furnish the Agent and such other Creditor Party with indemnity
therefor (or supply the Agent and such other Creditor Party with evidence
satisfactory to it that due provision for the payment thereof has been made),
the Creditor Parties may hold without interest any balance standing to each
Assignor’s credit (if any) and the Agent shall retain its liens in any and all
Collateral.

10. THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS. All of the rights, remedies, options, privileges and
elections given to the Agent hereunder shall inure to the benefit of the Agent’s
successors and assigns. The term “Agent” as herein used shall include the

 

7



--------------------------------------------------------------------------------

Agent, any parent of the Agent’s, any of the Agent’s subsidiaries and any
co-subsidiaries of the Agent’s parent, whether now existing or hereafter created
or acquired, and all of the terms, conditions, promises, covenants, provisions
and warranties of this Agreement shall inure to the benefit of each of the
foregoing, and shall bind the representatives, successors and assigns of each
Assignor.

11. Each Assignor hereby consents and agrees that the state and federal courts
located in the County of New York, State of New York shall have exclusive
jurisdiction to hear and determine any claims or disputes between Assignor, on
the one hand, and the Agent and/or any other Creditor Party, on the other hand,
pertaining to this Master Security Agreement or to any matter arising out of or
related to this Master Security Agreement, provided, that the Agent, each other
Creditor Party and each Assignor acknowledges that any appeals from those courts
may have to be heard by a court located outside of the County of New York, State
of New York, and further provided, that nothing in this Master Security
Agreement shall be deemed or operate to preclude the Agent from bringing suit or
taking other legal action in any other jurisdiction to collect, the Obligations,
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of the Agent. Each Assignor
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and each Assignor hereby waives any objection
which it may have based upon lack of personal jurisdiction, improper venue or
forum non conveniens. Each Assignor hereby waives personal service of the
summons, complaint and other process issues in any such action or suit and
agrees that service of such summons, complaint and other process may be made by
registered or certified mail addressed to such assignor at the address set forth
on the signature lines hereto and that service so made shall be deemed completed
upon the earlier of such Assignor’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.

The parties desire that their disputes be resolved by a judge applying such
applicable laws. Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suite, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between the Agent
and/or any other Creditor Party, and/or any Assignor arising out of, connected
with, related or incidental to the relationship established between them in
connection with this Master Security Agreement or the transactions related
hereto.

12. This Master Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. Any signature delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

13. It is understood and agreed that any person or entity that desires to become
an Assignor hereunder, or is required to execute a counterpart of this Master
Security Agreement after the date hereof pursuant to the requirements of any
Document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to the Agent, (y) delivering
supplements to such exhibits and annexes to such Documents as the Agent shall
reasonably request and (z) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to the Agent and with all documents and
actions required above to be taken to the reasonable satisfaction of the Agent.

 

8



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

14. All notices from the Agent to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth below.

 

Very truly yours, BIOVEST INTERNATIONAL, INC. By:  

/s/ Steven Arikian

Name:   Steven Arikian, M.D. Title:   Chairman & CEO Address:

 

 

Attention: Facsimile No.: Address:

 

AGREED AND ACKNOWLEDGED:

LV ADMINISTRATIVE SERVICES, INC.,

as Agent

By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE A

 

Entity

 

Jurisdiction of Formation

 

Organizational

Identification Number

Biovest International, Inc.   Delaware   N/A                            



--------------------------------------------------------------------------------

SCHEDULE B

COMMERCIAL TORT CLAIMS

None.